Name: Commission Directive 96/39/EC of 19 June 1996 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  environmental policy;  maritime and inland waterway transport;  transport policy;  information and information processing;  deterioration of the environment
 Date Published: 1996-08-07

 Avis juridique important|31996L0039Commission Directive 96/39/EC of 19 June 1996 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance) Official Journal L 196 , 07/08/1996 P. 0007 - 0007COMMISSION DIRECTIVE 96/39/EC of 19 June 1996 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (1), and in particular Article 11 thereof,Whereas, for the purposes of Directive 93/75/EEC, Article 2 (e), (f), (g) and (h) thereof specify that the Marpol convention and the IMDG, IBC and IGC codes are those in force at the time of adoption of the Directive;Whereas since the entry into force of Directive 93/75/EEC amendments have been made to the Marpol convention and to the IMDG, IBC and IGC codes; whereas the amendments to the Marpol convention introduced by International Maritime Organization (IMO) Resolution MEPC.55(33) took effect from 2 August 1994; whereas amendment No 27-1994 to the IMDG code was to be implemented by the member governments of the IMO by, at the latest, 1 January 1995; whereas the amendments made to the IBC code by Regulations MEPC.55(33) and MSC.28(61), and to the IGC code via Resolution MSC.30(61) took effect on 1 July 1994;Whereas it is appropriate to apply the said amendments for the purposes of that Directive;Whereas the measures provided for in this Directive are in line with the opinion of the Committee referred to in Article 12 of Directive 93/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 In Article 2 (e), (f), (g) and (h) of Directive 93/75/EEC, 'in force at the time of adoption of this Directive` shall be replaced by 'in force on 1 January 1996`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 12 months after its notification. They shall immediately inform the Commission thereof.When these provisions are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such a reference at the time of their official publication. The procedure for making such a reference shall be laid down by Member States.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 19 June 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 247, 5. 10. 1993, p. 19.